CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

EXHIBIT 10.1

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (“Agreement”), dated and effective as of
May 27th, 2011 (“Effective Date”), is made and entered into by and between
CopyTele Inc., having its office at 900 Walt Whitman Road, Melville, New York
11747 (“Licensor”), on the one hand, and AU Optronics Corp. (“Licensee”), having
its office at 1 Li-Hsin Road 2, Hsinchu Science Park, Hsinchu, Taiwan, on the
other hand.

In consideration of the mutual covenants and obligations herein undertaken,
Licensor and Licensee agree as follows:

Article 1.  Definitions

In this Agreement, the following terms shall have the respective meanings set
forth below:

 

1.1

“EPD” means electrophoretic display.

 

1.2

“Licensed Technology” means know how, technical information, engineering data,
specifications of materials and other information owned or controlled by
Licensor and/or its Subsidiaries relating to EPD.

 

1.3

“Licensed Patents” means any and all patents and/or patent applications relating
to the Licensed Technology and/or EPD filed by, issued or assigned to Licensor
and/or its Subsidiaries anywhere in the world on or before the fifth anniversary
date from the Effective Date as well as all divisionals, continuations,
continuations-in-part, reissues and/or reexaminations filed in connection
therewith. For the avoidance of doubt, Licensed Patents include without
limitation the patents and patent applications attached hereto as Schedule A.

 

1.4

“Licensed Products” means Subject EPD Products and/or products which the
Licensed Patents and/or Licensed Technology may be related to.

 

1.5

“Subject EPD Products” means electrophoretic displays comprising the technical
features as set forth in Schedule B attached hereto.

 

1.6

“Subsidiaries” means any corporation, company, or other entity of which more
than fifty percent (50%) of the outstanding shares or stock or ownership
interest entitled to vote for the election of directors is

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

  owned or controlled by either party, directly or indirectly, during the term
of this Agreement, but any such entity constitutes a Subsidiary only so long as
such ownership or control exists.

Article 2.  Grant of Exclusive License and Release

In consideration of the royalties agreed to be paid by Licensee to Licensor
hereunder and other considerations, the parties agree that:

 

2.1

Licensor hereby grants to Licensee and its Subsidiaries an exclusive, perpetual,
worldwide license under any and all Licensed Technology to make, have made,
sell, offer for sale, use, import, export, lease and/or otherwise dispose of the
Licensed Products. Licensee on behalf of itself and its Subsidiaries hereby
accepts such license. Licensor retains a non-exclusive right to use the Licensed
Technology and Licensed Products in a non-competitive manner, consistent with
this Agreement.

 

2.2

Licensor hereby grants to Licensee and its Subsidiaries an exclusive, worldwide
license under any and all Licensed Patents to make, have made, sell, offer for
sale, use, import, export, lease and/or otherwise dispose of the Licensed
Products, and also sub-license the Licensed Patents, during the term of the
Agreement. Licensee on behalf of itself and its Subsidiaries hereby accepts such
license. Licensor retains a non-exclusive right to use the Licensed Patents and
Licensed Products in a non-competitive manner, consistent with this Agreement.

 

2.3

Licensor hereby releases and discharges Licensee and its Subsidiaries from any
and all actions, causes of action, claims or demands whatsoever, in law or
equity of any kind, under the Licensed Patents and the Licensed Technology for
any products made, have made, used, imported, exported, sold, offer for sale,
leased and/or otherwise disposed of prior to Effective Date, if any.

Article 3.  Third Party Infringement

 

3.1

Licensee shall have the right at its discretion to commence, prosecute,
compromise and settle any claim, action or proceeding for infringement (past or
future), unfair competition, unauthorized use, misappropriation or violation of
any of the Licensed Patents by any unlicensed third party within the territory
where the Licensed Patents may be enforced (“Enforcement Proceeding”). Licensee
may, at its discretion, commence, prosecute, compromise or settle any such
claim, action or proceeding, as well as any claim, action or proceeding to
defend any of the Licensed Patents. It is the intent and agreement of the
Parties that this Agreement transfers to Licensee the full exclusive rights and
all substantial rights in the Licensed Patents such that Licensee shall be able
to bring an Enforcement Proceeding in its own name, and that no rights have been
maintained by Licensor that would require Licensor to be a named party to any
Enforcement Proceeding.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

Article 4.  Royalty Fees for Exclusive License

 

4.1

Licensee shall pay royalty fees to the Licensor as follows:

 

 

(a)

Initial Fee: Licensee shall pay to Licensor an amount as set forth in Schedule C
attached hereto.

 

 

(b)

Conditional Fee: Licensee shall pay to Licensor an amount as set forth in
Schedule D attached hereto upon fulfillment of the conditions as set forth in
Schedule F attached hereto.

 

 

(c)

Conditional Running Royalty: [***] Licensee shall pay to Licensor a royalty for
the sale of the Subject EPD Products by Licensee and/or its Subsidiaries as set
forth in Schedule E attached hereto.

 

4.2

The foregoing specified payments shall be made in United States currency by wire
transfer to the following account, pursuant to a bank transfer as follows:

Bank/Branch Name:                         [***]

Address:

Swift Code:

Account Name:

Account Number:

 

4.3

All taxes imposed as a result of the existence or performance of this Agreement
shall be borne and paid by the Party required to do so by applicable law;
provided, however, that, if so required by applicable law, Licensee shall
withhold the amount of any national taxes levied by the Government of the
Republic of China (Taiwan), on any payment by the Licensee hereunder, shall
promptly pay such amount to the appropriate tax authorities of the Government of
the Republic of China (Taiwan) and shall transmit to the Licensor official tax
receipts or other evidence issued by such tax authorities.

Article 5.  Term

 

5.1

This Agreement shall become effective as of the Effective Date and shall remain
in full force and effect until [***].

Article 6.  Miscellaneous

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

6.1

The rights and obligations of the Parties under this Agreement shall be governed
by and construed in accordance with laws of California. Any dispute in
connection with this Agreement shall be submitted to the arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules. The place of arbitration shall be San Francisco, California.

 

6.2

The terms and conditions of this Agreement may only be amended by a writing
signed by the parties through their duly authorized representatives.

 

6.3

Except as otherwise specifically provided in this Agreement, neither this
Agreement nor any rights hereunder nor any Licensed Patents may be assigned or
otherwise transferred by any party, in whole or in part, whether voluntary or by
operation of law, including by way of sale of assets, merger or consolidation,
without the prior written consent of the other party, provided that Licensee may
transferred its rights and obligations under this Agreement to a Subsidiary or
affiliate without Licensor’s consent. Any purported assignment without any such
consent is void. In the event of any default in payments due Licensor under this
agreement by said Subsidiaries or affiliates, Licensee shall be responsible for
the payment of such amounts due Licensor. This Agreement will be binding upon
and inure to the benefit of the Parties and their respective successors and
permitted assigns, including the covenants granted herein.

 

6.4

Any notice required or permitted under this Agreement or required by law must be
in writing and must be (i) delivered in person, (ii) sent by facsimile with a
hard copy of such facsimile sent by (international or domestic) mail, or
(iii) sent by overnight or next business day courier such as Federal Express,
UPS or DHL, as follows:

 

 

(1)

If to Licensor:

CopyTele, Inc.

900 Walt Whitman Road

Melville, New York 11747

Attn: Denis A. Krusos

Fax: 631-549-3813

 

 

(2)

If to Licensee:

AU Optronics Corp.

1 Li-Hsin Road 2

Hsinchu Science Park

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

Hsinchu, Taiwan

Attn: Legal Office

Fax: [***]

Either party may amend its address by written notice to the other party in
accordance with this Article. Notices will be deemed to have been given at the
time of actual delivery in person on a business day, five (5) business days
(seven (7) business days for international delivery) after deposit in the mail
as set forth herein, or one (1) business day after delivery to an overnight
courier service (4 business days for international delivery).

 

6.5

Except as expressly provided herein, the rights and remedies herein provided
shall be cumulative and not exclusive of any other rights or remedies provided
by law or otherwise. Failure by either party to detect, protest, or remedy any
breach of this Agreement shall not constitute a waiver or impairment of any such
term or condition, or the right of such party at any time to avail itself of
such remedies as it may have for any breach or breaches of such term or
condition. A waiver may only occur pursuant to the express written permission of
an authorized officer of the party against whom the waiver is asserted.

 

6.6

In the event that any term, condition or provision of this Agreement is declared
or found by a court of competent jurisdiction to be invalid, illegal,
unenforceable or void, the parties shall endeavor in good faith to agree to
amendments that will preserve, as far as possible, the intentions expressed in
this Agreement. If the parties fail to agree on such amendments, such invalid
term, condition or provision shall be severed from the remaining terms,
conditions and provisions, which shall continue to be valid and enforceable to
the fullest extent permitted by law.

 

6.7

This Agreement is the result of negotiations between Licensor and Licensee and
accordingly shall not be construed for or against a party merely because such
party drafted this Agreement or any portion thereof.

 

6.8

Titles of the Articles herein are for the convenience of reference only and
shall not affect the construction of this Agreement.

 

6.9

In the event of any legal action to enforce or interpret the terms of this
Agreement, the prevailing party shall be entitled, in addition to its court
costs, to its reasonable attorneys’ fees, including without limitation, the
costs, expenses and attorneys’ fees on any appeal.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

6.10

This Agreement sets forth the entire agreement and understanding between the
parties with respect to the subject matter described herein and supersedes and
cancels all previous negotiations, agreements and commitments, whether oral or
in writing, with respect to the subject matter described herein.

 

6.11

Licensor agrees to make any maintenance fees for the Licensed Patents in a
timely manner as they are due. Licensor agrees to take further reasonable
actions as may be requested by Licensee from time to time during the term of
this Agreement to effectuate the terms and conditions of this Agreement.

 

6.12

Licensor and Licensee will discuss and conclude a joint development agreement
for the Subject EPD Products as soon as practicable after the Effective Date
hereof and will make their best efforts to jointly develop the Subject EPD
Products [***].

 

6.13

Licensor and Licensee agree to abide by the confidential obligations as set
forth in Schedule G attached hereto.

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties through
their duly authorized representatives to be effective as of the Effective Date.

 

Licensor:

  

Licensee:

  

CopyTele Inc.

  

AU Optronics Corp.

  

By: /s/ Denis A. Krusos

  

By: [***]

  

Name: Denis A. Krusos

  

Name:

  

Title: Chairman and

  

Title:

  

        Chief Executive Officer

     

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

SCHEDULE A

CONFIDENTIAL

Non-Exhaustive List of Licensed Patents and Patent Applications

 

Title

   Serial No.    Filing Date    Patent No.    Patent
Issue Date

[***]

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

SCHEDULE B

CONFIDENTIAL

Definition of “Subject EPD Products”

[***].

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

SCHEDULE C

CONFIDENTIAL

Amount of the Initial Fee

Licensee shall pay to Licensor an Initial Fee of [***] no later than thirty
(30) days from the Effective Date.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

SCHEDULE D

CONFIDENTIAL

Amount of the Conditional Fee

Licensee shall pay to Licensor a Conditional Fee of [***] no later than
[***]from Licensor’s receipt of a written confirmation jointly signed by
Licensor and Licensee, which confirmation cannot be unreasonably withheld by
Licensee, that the conditions set forth in Schedule F have been fulfilled.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that if filed with the
Securities and Exchange Commission pursuant to Rule 24 b-2 under the Securities
Exchange Act of 1934. In this agreement, we indicate each redaction by use of
the following symbol [***] Such Confidential portions have been omitted and
filed separately with the Commission).

 

SCHEDULE E

CONFIDENTIAL

Amount of the Conditional Running Royalty

Licensor and Licensee shall discuss and agree on a reasonable running royalty
for the sale of the Subject EPD Products by Licensee and/or its Subsidiaries
that practice the Licensed Patents as issued on the basis of the following
principles:

[***]

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE F

CONFIDENTIAL

Conditions for the Conditional Fee

[***]

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE G

CONFIDENTIAL

Confidential Obligations

(1)        DEFINITION.    The trade secrets and all information communicated by
either of Licensor or Licensee (a “disclosing party”) to the other (a “receiving
party”), in oral, written or electronic form, which is confidential to the
disclosing party and provides value to the disclosing party at least in part by
virtue of its confidential status, and are marked with “Confidential” or similar
legend (any information disclosed in oral shall be reduced into writing and
marked with “Confidential” or similar legend within 60 days following the
disclosure), shall be deemed Confidential Information pursuant to this
Agreement. In addition, and without limitation, the terms and conditions of this
Agreement shall be deemed Confidential Information.

(2)        MAINTENANCE OF CONFIDENTIALITY.    Each party, as a receiving party,
agrees to engage in efforts to maintain Confidential Information of the
disclosing party in confidence at least as stringent as the efforts that the
receiving party engages in to protect its own confidential information, and in
any event no less than commercially reasonable efforts. Without limiting the
foregoing, the receiving party shall restrict access to the Confidential
Information of the disclosing party, by electronic security measures in the case
of electronic files, and by physical security measures in the case of hard
copies, to those employees who have a need to know such Confidential Information
and shall advise those employees of the restrictions of this Agreement prior to
any such disclosure. The receiving party’s obligations under this Schedule G
will be effective for a term of five years from the Effective Date.

(3)        EXCEPTIONS.    As used in this Agreement, Confidential Information
shall not include:

 

 

(a)

Information which is now available to the public or hereafter becomes available
to the public without any violation of this Agreement;

 

 

(b)

Information disclosed in good faith to the receiving party by a third party
legally entitled to disclose the same;

 

 

(c)

Information which is independently developed by the receiving party; and

 

 

(c)

Information is required to be disclosed to any government agency or any
regulatory authority or a court of competent jurisdiction provided that the
parties agree to use their best efforts to minimize the disclosure of such
information or be subject to a protective order and shall consult with and
assist the other party.

For the avoidance of doubt, Licensee and its Subsidiaries shall not be deemed in
breach of this Agreement by virtue of making or selling any product which
contains Confidential Information and/or Licensed Technology, whether or not
such Confidential Information or Licensed Technology can be known by way of
reverse engineering or otherwise.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(4)        PUBLIC DISCLOSURES.    Notwithstanding the foregoing, each receiving
party shall be allowed to disclose Confidential Information of the disclosing
party to make any necessary announcement or reporting required by the U.S.
Securities and Exchange Commission, any stock exchange, the NASDAQ Stock Market,
the New York Stock Exchange, and/or the Taiwan stock exchange. However, the
party making the disclosure shall use reasonable efforts to notify and consult
with the other party in advance of the contents of the announcement or the
reporting.

 

14